Title: To Benjamin Franklin from Francis Eyre: Bill and Receipt, 16 February 1760
From: Eyre, Francis
To: Franklin, Benjamin


          On February 16 Franklin’s legal adviser Francis Eyre called upon him to receive “Instructions to sollicit the Confirmation of nineteen Pennsylvania Acts of Assembly” passed during 1758 and 1759. The Proprietors opposed eleven of the measures, including the two most important, the £100,000 Supply Act of 1759 and an act authorizing Franklin, as agent, to apply for and receive Pennsylvania’s share of the funds voted by Parliament to be distributed among the colonies in repayment of war expenses. Preparation of the Assembly’s case and attendance at hearings before the Board of Trade and the Privy Council Committee occupied most of the time and attention of Franklin and Eyre until the Privy Council order of September 2 brought the issues to a close.
          Late in the autumn Eyre rendered his bill. In accordance with British practice it is a minutely detailed statement, showing by dates the solicitor’s expenditures on behalf of his client and his own charges for every document prepared, conference or hearing attended, or other service. The bill occupies four closely written pages and contains a total of 144 entries of services performed and expenses incurred. The total charge was £470 8s. 8d., of which Franklin had advanced at various times sums amounting to £152 10s. Eyre’s receipt for the final £317 18s., dated Dec. 2, 1760, concludes the document. It will not be reproduced here in full, but some of its contents may usefully be described. A summary of the expenditures under major heads will follow to show where the money went.
          The two barristers retained to represent Franklin and Robert Charles, the Pennsylvania agents, at the hearings were William de Grey and Richard Jackson. They did not receive single fees covering their entire services, but instead specific fees for each separate participating action: 10 guineas to de Grey as a retainer, 5 guineas to Jackson; 15 guineas apiece for the initial briefing and instruction; 5 guineas each for every subsequent consultation; and 10 guineas for each day’s attendance at a hearing before the Board of Trade or the Privy Council Committee. In addition, de Grey’s “Clerk and Man” and Jackson’s “Man” received small gratuities on each occasion proportioned to their masters’ fees. Eyre himself charged from 6s. 8d. for a minor errand to the Board of Trade, to 2 guineas for his and his clerk’s attendance at a formal hearing, and £31 6s. 8d. for drawing the brief to be used by the barristers in support of the acts. Many documents, including some in the files of the Board of Trade, had to be copied, and these became a major item of expense. No branch of the British government conducted business without fees, which, in fact, were a principal source of income to the clerical staffs, and in a case such as this, supplemental gratuities were very much in order if the parties expected to receive considerate treatment in the future. In sum, the prosecution of business before governmental agencies, however legitimate, was an expensive business. The expenditures shown on Eyre’s detailed bill may be grouped and summarized as follows:
          
            
              
               £
              s.
              d.
            
            
              Francis Eyre (drafting legal papers, conferring formally or informally with the barristers, securing information at the Board of Trade, attending hearings, etc.)
              87
              11
              2
            
            
              Fair copies of documents required in the case
              68
              4
              0
            
            
              Fees to William de Grey
              105
              0
              0
            
            
              Gratuities to de Grey’s clerk and man
              4
              7
              6
            
            
              Fees to Richard Jackson
              99
              15
              0
            
            
              Gratuities to Jackson’s man
              2
              5
              0
            
            
              Doorkeeper’s fees, Plantation Office (Board of Trade)
              4
              4
              0
            
            
              Bill at the Plantation Office
              13
              19
              0
            
            
              “To the Clerks for their Extraordinary Trouble”
              2
              2
              0
            
            
              Doorkeeper’s fees, Cockpit (Privy Council Office)
              3
              3
              0
            
            
              Council Office bill
              53
              13
              0
            
            
              Privy Council clerks, extra
              2
              2
              0
            
            
              Mr. Cooke, the short-hand writer, for his attendance
              10
              10
              0
            
            
              Warrant and gratuity at the Treasury
              13
              13
              0
            
            
              Total due
              £470
              8
              8
            
            
              Paid on account
              152
              10
              0
            
            
              Balance due
              £317
              18
              8
            
          
          “Received the 2d Day of December 1760, of Benja. Franklyn Esqr. three hundred and seventeen Pounds eighteen Shillings, for which I have given another Receit on a Duplicate of this Bill, I say received in full of all Demands, by me
          
            Fras Eyre
            £317. 18. 0”
          
        